                                Case 2:19-cv-03563-SPL Document 23 Filed 04/14/20 Page 1 of 3



                    1     Laura Sixkiller (Bar No. AZ-022014)
                          laura.sixkiller@us.dlapiper.com
                    2     Kate L. Benveniste (Bar No. AZ-027284)
                    3     kate.benveniste@us.dlapiper.com
                          David Onuschak (Bar No. AZ-033405)
                    4     david.onuschak@us.dlapiper.com
                          DLA PIPER LLP (US)
                    5     2525 East Camelback Road, Suite 1000
                          Phoenix, Arizona 85016-4232
                    6     Tel: 480.606.5100
                    7     Fax: 480.606.5101
                          dlaphx@us.dlapiper.com
                    8
                          Attorneys for Plaintiff
                    9     Stillwell Madison, LLC
                  10
                                                    UNITED STATES DISTRICT COURT
                  11
                                                            DISTRICT OF ARIZONA
                  12
                          Stillwell Madison, LLC,                      )      CASE NO. CV-19-03563-PHX-SPL
                  13                                                   )
                                               Plaintiff,              )      JOINT NOTICE OF
                  14                                                   )      ARBITRATION
                                 v.                                    )
                  15                                                   )
                          Girardi & Keese, et al.                      )
                  16                                                   )
                                               Defendants
                                                                       )
                  17                                                   )
                  18
                  19             Pursuant to the Court’s order (Doc. 22), the parties hereby notify the Court that
                  20      Plaintiff filed an arbitration demand with JAMS and served a copy of said demand on
                  21      Defendants on April 10, 2020. As of the date of this notice, the arbitration hearing as not
                  22      been set.
                  23      ///
                  24      ///
                  25      ///
                  26      ///
                  27      ///
                  28      ///
DLA P IP E R LL P ( US)
P HO E NIX , A R IZO NA
                                     Case 2:19-cv-03563-SPL Document 23 Filed 04/14/20 Page 2 of 3



                             1   Dated: April 14, 2020            DLA PIPER LLP (US)
                             2
                                                                  By: s/ Kate L. Benveniste
                             3                                        LAURA SIXKILLER
                             4                                        laura.sixkiller@us.dlapiper.com
                                                                      KATE L. BENVENISTE
                             5                                        kate.benvensite@us.dlapiper.com
                                                                      DAVID ONUSCHAK
                             6                                        david.onuschak@us.dlapiper.com
                                                                      2525 East Camelback Road, Suite 1000
                             7                                        Phoenix, Arizona 85016-4232
                             8                                        Tel: 480.606.5100
                                                                      Fax: 480.606.5101
                             9
                                                                      Attorneys for Plaintiff
                        10                                            Stillwell Madison, LLC
                        11
                        12       Dated: April 14, 2020            BAKER, KEENER & NAHRA, LLP
                        13
                                                                  By: s/ Phillip A. Baker (with permission)
                        14
                                                                      PHILLIP A. BAKER (Admitted PHV)
                        15                                            pbaker@bknlawyers.com
                                                                      633 West 5th Street, Suite 5500
                        16                                            Los Angeles, California 90071
                                                                      Tel: 213.241.0900
                        17                                            Fax: 213.241.0990
                        18
                                                                      Attorneys for Defendants Girardi Keese,
                        19                                            Thomas V. Girardi, and Erika N. Girardi
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
DLA P IPER LLP (US)                                                    -2-
  P H OEN I X , A RI ZON A
                                     Case 2:19-cv-03563-SPL Document 23 Filed 04/14/20 Page 3 of 3



                             1                               CERTIFICATE OF SERVICE
                             2         I hereby certify that on April 14, 2020, I electronically filed the attached document
                             3   with the Clerk’s Office using the CM/ECF System, and a copy will be electronically served
                             4   on CM/ECF registrants in this action.
                             5         Patrick J. McGroder III
                                       BEUS GILBERT PLLC
                             6         701 North 44th Street
                             7         Phoenix, Arizona 85008
                                       Tel: 480.429.3000
                             8         P3@beusgilbert.com
                             9
                                       Phillip A. Baker
                        10             BAKER, KEENER & NAHRA, LLP
                                       633 West 5th Street, Suite 5500
                        11             Los Angeles, California 90071
                        12             Tel: 213.241.0900
                                       pbaker@bknlawyers.com
                        13
                        14             Attorneys for Defendants Girardi Keese,
                                       Thomas V. Girardi, and Erika N. Girardi
                        15
                        16                                                         s/ Stephanie Havell
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
DLA P IPER LLP (US)                                                          -3-
  P H OEN I X , A RI ZON A
